Exhibit 10.1

 

 

 

HEALTHGATE DATA CORP.

 

 

2004 STOCK OPTION & STOCK ISSUANCE PLAN

 

Initially Adopted March 24, 2004

Amended and Restated June 23, 2004

Approved by Stockholders:  November 3, 2004

 

 

 

 

--------------------------------------------------------------------------------


 

HEALTHGATE DATA CORP.
2004 STOCK OPTION & STOCK ISSUANCE PLAN

 

                                1.  Purpose of the Plan.  HealthGate Data Corp.,
a Delaware corporation (the “Company”), wishes to advance its interests by
encouraging and enabling eligible employees of the Company and other persons
affiliated with the Company to acquire stock in the Company, and believes that
the granting of stock and stock options (including both “Incentive Stock
Options” and “non-ISOs”) will stimulate the efforts of such persons, strengthen
their desire to remain with the Company, provide them with a more direct
interest in its welfare and assure a closer identification between them and the
Company.  In order to provide for the granting of stock and stock options, the
Company has adopted this 2004 Stock Option & Stock Issuance Plan (the “Plan”) in
furtherance of its objectives with respect to its employees and other persons
affiliated with the Company.  As used herein, an “Incentive Stock Option” shall
mean an option described in Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”); and, a “non-ISO” shall mean an option (i) in which the
fair market value of the stock which may be acquired upon exercise of such
option exceeds the limitation for Incentive Stock Options set forth in Section 6
hereof, (ii) which for some other reason does not satisfy the requirements of
the Code applicable to Incentive Stock Options; or (iii) which was granted after
December 31, 1986, and contains terms that provide that it will not be treated
as an Incentive Stock Option.  As used  herein, “Stock Options” shall include
both Incentive Stock Options and non-ISOs.

                                2.  Amount of Stock Subject to the Plan.  The
total number of shares of Common Stock, par value $0.03 per share, of the
Company which may be issued pursuant to stock issuances or sold pursuant to
Stock Options granted under the Plan shall not exceed 300,000 shares.  The
shares issued or sold under the Plan may be either authorized and unissued
shares or issued shares reacquired by the Company.  In the event that any Stock
Options granted under the Plan shall terminate or expire for any reason without
having been exercised in full, the shares not purchased under such Stock Options
shall be again available for Stock Options or stock issuances pursuant to this
Plan.  In the event any shares of stock issued under this Plan subject to
vesting shall not vest and revert to the Company, such shares shall be again
available for Stock Options or stock issuances pursuant to this Plan.

                                3.  Administration.  The Plan shall be
administered by the Board of Directors of the Company (the “Board”).  The Board
shall have the authority, in its discretion, to issue shares to any person, to
grant an Incentive Stock Option to any eligible employee and to grant a non-ISO
to any person.  All Stock Options shall be evidenced by written instruments
(which need not be uniform). Terms and conditions for stock issuances may be set
forth in written stock issuance agreement (which need not be uniform).

                                The Board shall have authority in its discretion
to determine the individuals to whom Stock Options shall be granted, the times
when they shall receive them, the option price of each Stock Option, the period
during which and terms and conditions under which each Stock Option may be
exercised, and the number of shares to be subject to each Stock Option.

                                The Board shall have authority in its discretion
to determine the individuals to whom stock issuances shall be made, the times
when they shall receive them, the consideration of such stock issuance and the
terms of such stock issuance (including, without limitation, vesting or rights
of repurchase terms), and the number of shares to be subject to each issuance.

 

 

 

--------------------------------------------------------------------------------


 

                                The Board shall also have authority to construe
the respective Stock Options, terms of stock issuances, and this Plan, to
prescribe, amend and rescind rules and regulations relating to the Plan, to
determine  the terms and provisions not specified in or incorporated with the
Plan to be included in the respective Stock Options or stock issuance agreements
(which need not be uniform) and to make all other determinations necessary or
advisable for administering the Plan.  The Board may correct any defect or
supply any omission or reconcile any inconsistency in the Plan or in any Stock
Option or stock issuance agreement in the manner and to the extent that it shall
deem expedient to carry into effect, and it shall be the sole and final judge of
such expediency.  All actions or determinations of the Board shall be by
majority vote of its members and the determination of the Board on the matters
referred to in this section shall be conclusive.

                                Notwithstanding the foregoing, the Board’s
authority as set forth in this Section 3 with respect to matters involving
Incentive Stock Options is subject to the express provisions and limitations of
this Plan and subject to Section 422 of the Code.

                                4.  Eligibility.  Only employees of the Company
shall be eligible to receive Incentive Stock Options hereunder.  A director of
the Company who is not also an employee of the Company shall not be eligible to
receive Incentive Stock Options hereunder.  Employees, directors, consultants
and other persons affiliated with the Company are eligible to receive non-ISO’s
and stock issuances hereunder.

                                5.  Restrictions on Incentive Stock Options.  An
Incentive Stock Option shall not be granted to any employee, who, at the time
the Incentive Stock Option is granted, owns stock possessing more than ten
percent (10%) of the total combined  voting power of all classes of stock of the
Company or of its parent or subsidiary corporation, provided, however, that the
prohibition of granting Incentive Stock Options to employees owning more than
ten percent (10%) of the voting power of the Company or its parent or subsidiary
corporation shall not apply if at the time such Incentive Stock Option is
granted the price of Incentive Stock Option is at least 110% of the fair market
value of the stock subject to the Incentive Stock Option and such Incentive
Stock Option by its terms is not exercisable after the expiration of five (5)
years from the date such Incentive Stock Option is granted.  For the purposes of
the preceding sentence, an individual is considered to own the stock directly or
indirectly by or for his brothers, sisters, spouse, ancestors and lineal
descendants.

                                Notwithstanding any provisions of this Plan, any
Incentive Stock Option granted hereunder shall contain all provisions required
to be included in the terms of an Incentive Stock Option under Section 422 of
the Code.

                                6.  Option Exercise Price and Payment.  The
purchase price of Common Stock provided under each Stock Option granted pursuant
to the Plan shall be set by the Board and in the case of Incentive Stock Options
shall equal or exceed the fair market value of the stock on the date of the
granting of the Incentive Stock Option, as determined by the Board and such
purchase price shall equal or exceed the par value per share of the Common
Stock.  The purchase price (plus the amount of any applicable withholding taxes)
shall be paid in full upon each exercise of a Stock Option.  The Board may, in
its discretion, provide that the purchase price of Common Stock provided under
either an Incentive Stock Option (granted pursuant to the Plan) or non-ISO may
be payable with mature stock of the Company (i.e. stock held by the optionee for
at least six months).  The proceeds of the sale of stock subject to the Stock
Options are to be added to the general funds of the Company and used for its
corporate purposes.

 

 

 

2

--------------------------------------------------------------------------------


 

                                7. 
Period of Incentive Stock Options and Certain Limitations on Rights to Exercise
Incentive Stock Options.  Each Incentive Stock Option shall expire no later than
ten (10) years from the date of grant of the Incentive Stock Option; provided,
however, that except as provided in Sections 9 and 10 hereof, no holder of an
Incentive Stock Option may exercise his Incentive Stock Option unless at the
time of exercise the holder has been continuously in the employ of the Company
since the grant of his Incentive Stock Option.

                                Incentive Stock Options granted hereunder may
also include provisions (which need not be uniform) designed to prevent
violations of the Securities Act of 1933, and the rules and regulations
thereunder, upon the exercise of an Incentive Stock Option or the sale or other
disposition of the shares of Common Stock purchased on exercise of an Incentive
Stock Option.

                                No holder of any Incentive Stock Option or such
holder’s legal representatives, legatees or distributees, as the case may be,
will be or will be deemed to be a holder of any shares covered by the Incentive
Stock Option unless and until the holder has exercised the Incentive Stock
Option as to such shares, paid for such shares in full and received certificates
representing such shares.

                                8. 
Non-transferability of Incentive Stock Options.  No Incentive Stock Option
granted under the Plan shall be transferable otherwise than by will or by the
laws of descent and distribution, and an Incentive Stock Option may be exercised
during the lifetime of the employee to whom it is granted only by the employee.

                                9.  Termination of Employment.  If the
employment of an employee to whom an Incentive Stock Option has been granted
terminates for any reason other than by death, the Incentive Stock Option holder
may exercise the Incentive Stock Option (to the extent the employee was entitled
to do so at the termination of his employment) only at any time and from time to
time within ninety (90) days after such termination, but in no event after the
expiration of his Incentive Stock Option; provided, however, that if the
employment of an employee to whom an Incentive Stock Option has been granted
terminates due to the permanent and total disability of such employee, such
employee may exercise the Incentive Stock Option (to the extent the employee was
entitled to do so at the termination of employment) only at any time and from
time to time within one year after such termination, but in  no event after the
expiration of his Incentive Stock Option.  Incentive Stock Options granted under
the Plan shall not be affected by any change of employment so long as the holder
continues to be an employee of the Company.  Nothing in the Plan or in any Stock
Option granted under it shall confer any right to continue in the employ of the
Company or interfere in any way with the right of the Company to terminate any
employment at any time.

                                10.  Death of Holder of Incentive Stock Option. 
In the event of the death of the holder of an Incentive Stock Option under the
Plan while the holder is employed by the Company or a subsidiary of the Company,
the Incentive Stock Option theretofore granted to the holder may be exercised
(to the extent the deceased was entitled to do so at the date of death) at any
time and from time to time within a period of ninety (90) days after the
holder’s death by the person or persons to whom the holder’s rights under said
Incentive Stock Option shall pass by will or the laws of descent and
distribution, but in no event may such person or persons exercise the Incentive
Stock Option after its expiration.

                                11.  Adjustments Upon Changes in Capitalization,
Stock Splits, Mergers, Etc.  Notwithstanding any other provisions of the Plan,
any Stock Option or any stock issuance agreement, in the event of any stock
dividend,

 

 

3

--------------------------------------------------------------------------------


 

recapitalization, merger, sale of all or substantially all of the assets or
outstanding equity, consolidation, liquidation, dissolution, split-up,
combination or exchange of shares, or similar change in the outstanding Common
Stock of the Company by reason of the foregoing or similar transactions (in each
case a “Transaction”), the Board may make appropriate provisions, adjustments
and amendments relating to the Plan outstanding Stock Options and stock
issuances, including, without limitation adjustments and amendments to (i)
adjust the aggregate number and class of shares available under the Plan, (ii)
adjust the number and class of shares subject to each outstanding Stock Option
and stock issuance, (iii) adjust the Stock Option exercise prices, (iv)
substitute the consideration payable to the Company’s stockholders for each
share of Company stock in a Transaction (or other consideration of similar value
as determined by the Board) (“Stockholder Consideration per Share”) for each
share of stock issuable upon exercise of a Stock Option or issued pursuant to a
stock issuance agreement, (v) terminate outstanding Stock Options in exchange
for a cash payment or other consideration equal to the excess of the Stockholder
Consideration per Share over the Stock Option exercise price and (vi) terminate
unvested shares subject to outstanding stock issuance agreement in exchange for
the Stockholder Consideration per Share.  The provisions, adjustments and
amendments made by the Board pursuant to this Section 11 shall be binding and
conclusive.

12.           General Provisions concerning Stock Issuances.

                                                (a)           Shares of Common
Stock may be issued under stock issuances through direct and immediate issuances
without any intervening option grants.  Such stock issuances may be evidenced by
a stock issuance agreement, which may include one or more of the following terms
and conditions: purchase price, consideration (including cash or services),
vesting (either fully and immediately vested upon issuance or vesting in one or
more installments over the participant’s period of service or upon attainment of
specified performance objectives), the effect which death, Disability or other
event is to have upon the vesting schedule, and the Company’s repurchase rights
(if any).

                                (b)           Unless otherwise expressly
provided in the stock issuance agreement, the participant shall have full
stockholder rights with respect to any shares of common stock issued under a
stock issuance agreement, whether or not the participant’s interest in those
shares is vested. Accordingly, the participant shall have the right to vote such
shares and to receive any regular cash dividends paid on such shares.

                                (c)           Vesting.  Should the participant
cease to remain in service while holding one or more unvested shares of common
stock issued under this Plan or should the performance objectives not be
attained with respect to one or more such unvested shares of Common Stock, then
those shares shall be immediately surrendered to the Company for cancellation,
and the participant shall have no further stockholder rights with respect to
those shares. To the extent the surrendered shares were previously issued to the
participant for consideration paid in cash or cash equivalent, the Company shall
repay to the participant the cash consideration paid for the surrendered shares
and shall cancel the unpaid principal balance of any outstanding purchase-money
note of the participant attributable to such surrendered shares.

                                (d)           Escrow/Stock Legends.  Unvested
shares may, in the Company’s discretion, be held in escrow by the Company until
the participant’s interest in such shares vests or may be issued directly to the
participant with restrictive legends on the certificates evidencing those
unvested shares.

 

 

4

--------------------------------------------------------------------------------


 

13.  Amendment and Termination.  Unless the Plan shall have been terminated as
hereinafter provided, the Plan shall terminate ten years from adoption and no
Stock Option under it shall be granted thereafter nor shall any stock issuances
be granted thereafter.  The Board at any time prior to that date may terminate
the Plan, or make such changes in it and additions or amendments to it as the
Board shall deem advisable; provided, however, that any change in or addition or
amendment to the Plan which shall

(a)   increase the aggregate number of shares of Common Stock of the Company
which may be issued and sold upon the exercise of Incentive Stock Options
granted pursuant to the Plan, or

(b)   reduce the minimum purchase price per share of Common Stock purchasable
under any Incentive Stock Option granted pursuant to the Plan, shall be subject
to approval by the stockholders of the Company within one year after its
adoption or the same shall become null and void.

                                No termination or amendment of the Plan may,
without the consent of the holder of any Stock Option then outstanding,
adversely affect the rights of such holder under the Stock Option.

                                14.  Effectiveness of the Plan.  The Plan shall
become effective upon shareholder approval (a majority vote of the shares of
Common Stock of the Company present and voting  at a duly called stockholders
meeting) and shall remain effective until terminated as provided in Section 13
hereof.

                                Any Incentive Stock Option granted pursuant to
the Plan prior to the approval thereof by the stockholders of the Company shall
be granted subject to such approval, and if such approval is not obtained within
one (1) year after the date of grant, such Incentive Stock Option shall become
null and void.

                                Any Incentive Stock Option granted pursuant to
the Plan after the adoption by the Board of any amendment to the Plan which is
required by the provisions of Section 13 above to be approved by the
stockholders of the Company and which could not have been granted but for such
amendment shall, if granted before such approval is obtained, be granted subject
to the obtaining of such approval, and if such approval is not obtained within
one (1) year after the adoption of such amendment by the Board, such Incentive
Stock Option shall become null and void.

                                15.  Limitations on non-ISOs.  At the discretion
of the Board of Directors, non-ISOs granted hereunder may contain some, all or
none of the limitations described in Sections 5, 7, 8, 9 and 10, or other
limitations.

                                16.  Captions; Gender.

                                                (a)           The heading,
titles or captions of the sections of this Plan are inserted only to facilitate
reference, and they shall not define, limit, extend or describe the scope or 
intent of the Plan or any provision hereof, and they shall not constitute a part
hereof or affect the meaning or interpretation of this Plan or any part hereof.

                                                (b)           Use herein of any
gender shall be deemed to include all genders when appropriate, and use of the
singular number shall be deemed to include the plural when appropriate, and vice
versa in each instance.

 

 

 

HEALTHGATE DATA CORP.

 

 

 

[Corporate Seal]

By:

/s/  William S. Reece

 

 

William S. Reece

 

 

President and Chief Executive Officer

 

 

5

--------------------------------------------------------------------------------